DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-25, 27, 41-45, 49, 51, 52 and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugasawa et al. [JP2015012066 A], provided by the Applicant in view of Altekruse et al. [U.S. Patent No. 8188708].
Regarding claim 21, Sugasawa discloses a transmission coil (e.g., 4, Abstract) of conducting wire arranged in windings having a concentric configuration about a point (see Figure 1) for transmitting wireless power;
a coil guide (e.g., comprising groove 16 and protrusion 26, Abstract, Fig. 1 and 2) for preventing a contact between portions of conducting wire 3 adjacent to each other; and
a guide board (e.g., planar guide 2, Fig. 1 and 2) containing a coil accommodating unit (e.g., where the coil 4 is accommodated, see Fig. 1-3) having a planar surface (surface of groove 16 where coil is accommodated) accommodating the transmission coil 4 in the concentric configuration about the point (see Figure 1) wherein the winding of the coil 4 are parallel with the planar surface, 
wherein the coil guide includes a plurality of guide structures (e.g. protrusion 26 for every turn of the coil, Abstract, Fig. 1-3) arranged in a direction vertical to a direction of the transmission coil 4 and each guide structure 26 is positioned between adjacent portions of the conducting wire 3 (plurality of coil guide structures, i.e., groove 16, 
the coil guide (e.g., comprising groove 16 and protrusion 26, Abstract, Fig. 1 and 2) is arranged along the guide board (e.g., planar guide 2, Fig. 1 and 2) on the plane and in a direction perpendicular to the direction of windings of the transmission coil 4 at the coil guide.
Sugasawa discloses the instant claimed invention discussed above except for the coil guide is a plurality of coil guides, each coil guide includes a respective plurality of guide structures;
wherein the plurality of coil guides are spaced apart from one another at different locations along the direction of the transmission coil.
Altekruse discloses a plurality of coil guides (e.g., groups of coil guides 266, column 9, lines 5-10, column 10, lines 3-9, Fig. 9), each coil guide includes a respective plurality of guide structures (protruding portions);
wherein the plurality of coil guides (e.g., groups of 266) are spaced apart from one another at different locations (e.g., different locations along the surface 260) along the direction of coil 204 (see Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of coil guides spaced apart at different locations as taught by Altekruse to the transmission coil of Sugasawa to provide the transmission device with plurality of coils guides (e.g., groups of 266 of Alterkruse) on the planar guide board of Sugasawa and have the coil guides arranged 
Regarding claim 22, Sugasawa discloses the coil guide arranged in a direction perpendicular to a concentric circle direction (e.g., spiral direction, shown in Fig. 1) of the transmission coil 4 (See Figs. 1 and 2). 
Sugasawa discloses the instant claimed invention discussed above except for the plurality of coil guides.
Altekruse discloses the plurality of coil guides (e.g., groups of 266) spaced apart from one another at different locations (e.g., on the surface 260) along the direction of coil 204.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of coil guides as taught by Altekruse to the transmission coil of Sugasawa to provide the transmission device with plurality of coils guides (e.g., groups of 266 of Alterkruse) on the planar guide board of Sugasawa and have the coil guides arranged along the concentric configuration of the coil of Sugasawa and provide coil guides to where they are only necessary at strategic points to lessen the materials needed and lower the cost in production.
Regarding claim 23, Sugasawa discloses the number of a plurality of the guide structures (e.g., 26) is identical to the number of winding (e.g., coil turns) up the transmission coil 4 (Abstract, Fig. 1 and 2).

Regarding claim 25, Sugasawa discloses a height of the coil accommodating unit (e.g., height of structure 26) is identical to a diameter of the conducting wire 3 of the transmission coil 4 (see Fig. 2).
Regarding claim 27, Sugasawa discloses that the conducting wire 3 of the transmission coil 4 is inserted into the coil accommodating unit 2 in a manner of being inserted into the coil guide (e.g., structures 16, 26)
Regarding claim 41, Sugasawa discloses the instant claimed invention discussed above except for the different locations of the plurality of coil guides along the direction of the transmission coil comprise locations on different sides of the coil accommodating unit.
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa to provide the device with 
Regarding claim 42, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Regarding claim 43, Sugasawa discloses the instant claimed invention discussed above except for the plurality of coil guides comprise four coil guides disposed respectively at the different locations along the direction of the transmission coil and about the point.
As mentioned in claim 42, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa and have plurality of coil guides comprise four coil guides (e.g., group of coil guides 266 of Altekruse) disposed respectively at the different locations along the direction of the transmission coil  (i.e., transmission coil 4 of Sugasawa) about the point to provide the device with strategic locations of coil guides and position coil guides where they counted most to reduce cost of materials.

As mentioned in claim 42, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa and have plurality of coil guides comprise eight coil guides (e.g., group of coil guides 266 of Altekruse) disposed respectively at the different locations along the direction of the transmission coil  (i.e., transmission coil 4 of Sugasawa) about the point to provide the device with strategic locations of coil guides and position coil guides where they counted most to reduce cost of materials.
Regarding claim 45, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).

Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa and have plurality of coil guides comprise coil guides (e.g., group of coil guides 266 of Altekruse) disposed respectively at the different locations along the direction of the transmission coil  (i.e., transmission coil 4 of Sugasawa) about the point to provide the device with strategic locations of coil guides and position coil guides where they counted most to reduce cost of materials.
Regarding claim 49, Sugasawa discloses a transmission coil (e.g., 4, Abstract) of conducting wire arranged in windings having concentric configuration about a point for transmitting wireless power;
a coil guide (e.g., comprising groove 16 and protrusion 26, Abstract, Fig. 1 and 2) for preventing a contact between portions of conducting wire 3 adjacent to each other; and

wherein the coil guide includes a plurality of guide structures (e.g. protrusion 26 for every turn, Abstract, Fig. 1-3) arranged in a direction vertical to a direction of the transmission coil 4 and each guide structure 26 is positioned between adjacent portions of the conducting wire 3, and
the coil guide (e.g., comprising groove 16 and protrusion 26, Abstract, Fig. 1 and 2) is arranged along the guide board (e.g., planar guide 2, Fig. 1 and 2) on the plane and in a direction perpendicular to the direction of windings of the transmission coil 4 at the coil guide.
Sugasawa discloses the instant claimed invention discussed above except for the coil guide is a plurality of coil guides; each coil guide includes a plurality of guide structures
wherein the plurality of coil guides are spaced apart from one another at different locations along the direction of the transmission coil.
Altekruse discloses a plurality of coil guides (e.g., groups of coil guides 266, column 9, lines 5-10, column 10, lines 3-9, Fig. 9), each coil guide includes a plurality of guide structures (protruding portions);
wherein the plurality of coil guides (e.g., groups of 266) are spaced apart from one another at different locations (e.g., on the surface 260) along the direction of coil 204.

Regarding claim 51, Sugasawa discloses the guide board (e.g., 2, Abstract, Fig. 1-3) includes a coil accommodating unit (e.g., where the coil 4 is accommodated) for accommodating the transmission coil 4.
Regarding claim 52, Sugasawa discloses the guide board 2 further includes a coil outer guide (e.g., farthest guide structure from the center accommodating a turn of coil 4, see Figure 3). 
Regarding claim 54, Sugasawa discloses the instant claimed invention discussed above except for the different locations of the plurality of coil guides along the direction of the transmission coil comprise locations on different sides of the coil accommodating unit.
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).

Regarding claim 55, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Regarding claim 56, Sugasawa discloses the instant claimed invention discussed above except for the plurality of coil guides comprise four coil guides disposed respectively at the different locations along the direction of the transmission coil and about the point.
As mentioned in claim 55, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa and have plurality of coil guides comprise four coil guides (e.g., group of coil guides 266 of Altekruse) disposed 
Regarding claim 57, Sugasawa discloses the instant claimed invention discussed above except for the plurality of coil guides comprise eight coil guides disposed respectively at the different locations along the direction of the transmission coil and about the point.
As mentioned in claim 42, Sugasawa discloses the transmission coil 4 is configured in an approximately concentric circular shape about the point (see Fig. 1).
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the coil accommodating unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil accommodating unit of Sugasawa and have plurality of coil guides comprise eight coil guides (e.g., group of coil guides 266 of Altekruse) disposed respectively at the different locations along the direction of the transmission coil  (i.e., transmission coil 4 of Sugasawa) about the point to provide the device with strategic locations of coil guides and position coil guides where they counted most to reduce cost of materials.

Sugasawa discloses the instant claimed invention discussed above except for the different locations of the plurality of coil guides along the direction of the transmission coil comprise locations on different respective sides of the coil accommodating unit.
Altekruse discloses different locations of the plurality of coil guides (e.g., group of protrusion 266) along the direction of the coil 204 comprise locations on different sides of the accommodation unit (e.g., 260) (see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have different locations of the plurality of coil guides comprise locations on different sides of the coil accommodating unit as taught by Altekruse to the coil guide board of Sugasawa and have plurality of coil guides comprise coil guides (e.g., group of coil guides 266 of Altekruse) disposed respectively at the different locations along the direction of the transmission coil  (i.e., transmission coil 4 of Sugasawa) about the point to provide the device with strategic locations of coil guides and position coil guides where they counted most to reduce cost of materials.
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art Altekruse is structurally and functionally different than a wireless power transmitter and that the coils 204 of Altekruse arranged in 
The Examiner agrees that Altekruse is a high-frequency transformer having a bobbin with groups of coil guides 266. However, the secondary reference Altekruse, regardless of being a high frequency transformer, teaches the use of wire guides 266 to space and direct the conductors of coil 204. The primary reference Sugasawa already discloses a transmission coil in concentric configuration guided by grooves and protrusions which runs fully on a planar support. The groups of wire guides 266 are in intervals on a surface of the bobbin and where it is absolutely necessary. 
Therefore, a person of ordinary skill in the art would apply Alterkruse's teaching to the coil of Sugasawa, which is already disposed on a planar surface, to simplify the use of wire guides and reduce material use by disposing wire guides in intervals at different locations instead of protrusions in full spiral.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837